Case 1:13-cr-00175-NDF Document 125 Filed 05/12/20 Page 1 of 4

| Vour foes C,
SF

 

| L ee yee takin the tine Ta read t4 is
lelter. Lageles ie e i#_¢s_nat py ped We ace Current
eh. fo CU=/9 vicus i have Av

eot __ aeces $5_fe a_ 2 Te peace wetter.

 

 

 

 

hy aun weitive te vou because y arts ait heady Teipaeme A)
ay A 7

och Pat to Ue Bai ee a a ries cut Lavithe Ue

ecaiile POP. Ensleaed LCL. L2ts lig cag 2a Ver

| f{ 14
WG Piomil, wr aim fA mi Z a ok. eae Secflace,
|

fh hame tentiuem dunt baile, the CARES atl.
E have heen old. by thee thet Sex offey verre da
a + for the CARES. at reli Lhe Leqauithy
Mel tadiee tet, sir, bee BS -cr- 292
was eee Sex Wn Bi thet dds get reliot Ph cat, 4
_ithe CARES cet, Ws Sawit2,L alsa have bs
tdi (2010.4 [es “a at Apt elect 5L 022 wu ve
aa exhausted! wars a she ea. S eed 7 POL, Bat
TA
Pus. Came ta sited Hy rect hy. Lu the case of
Wash; 5 frou, Bite 925 3, (04 NSQd cire 2alP)
it wit is a “the Cort hy Waive a etal
pvhanibion where erhaustian wat be futile” “
ae Wour Honor, w. Ah not Matus UL. TAS 75 the igpel

Slag have. appl: ve ta thy cut 7eGin Est early caleoie

 
Case 1:13-cr-00175-NDF Document 125 Filed 05/12/20 Page 2 of 4

|
vowy to if inect ly as kc Meu LOC reliee, LERMEVE

tht at is w Ade ie agen deine. Fw | have St. Make ery pay
es _ PATTERN § CELE eile, iad Mea eter tava 2 hn
ps EE ond! with ne My jefplinaty. / SIAL / Wa).
a De: ayead ee Ken 7 lag tecechk IS ela.

was convicted gf USC 22744 Eee. CTAB EU No

 

Faire Dhy ot 20/3. ee ce thes wa have ayypeaced!
tia HEAL. Count As ¢ ce salt of. a4 Pi ee /
a ppecl of. iny G2 eS yy. 20/5 1 wed 5
A
Les it cs leur ees iG taniler Tatnes 22¢ 7 S Lo only 2 Bea a.
The talent We cle ae Sedeice Ge {20 maths
Because al. thi aS appeal, J must be 11297=vigledt
else the G29. Ch re vat Nave been perrodedl,
z Lee heurow. iL far FOr Pry ber v7 2 Lrarn thet
ry / Ft
ti Me. ge Prez72 sd de. LF ae. KA pV 2 dy alse retest bp
| V oy Fi, 7
my Lerm f We : ZL have bvea & Cee AD iy
a
Camily Fer He lene time WGw , Gs well as orl
7

the avtrrday Tage, er, Lath ni 't want Te 62

4 Lele. auyrinae lr. Yial Fa hoe productive.

 

 

daa Ze stil CeRy.ing a Liaw ly TF war 1 Ee Saas

Ite pacticieate La Soc ivty . TT (aw thet Z ey

Woe dees +5 home cuaten Boo dt fot ad lege 1 chee Se ae

pei

Menthe. a have a a Pitces-2

thet abe. Lake lowepur owe ing ial eee IWR
/ eS %
Case |1:13-cr-00175-NDF Document 125 Filed 05/12/20 Page 3 of 4

Bie fy midfhec i regi! ced wit 4 gtabation
bey make Sie Adel. ws ue be able es Hey Thee.
7
- ie erealeyable oll Lave Cul leu CONTE CGY ea $s
Lot well ing S <A well ag ates) ve LxpeL Evie e
| ase — lamd! Lieeuoes Lb C Can struction. ws Or Beg eC
te. Move hide teea Wain ag el To jpatecack wih
peopl L771 napa l Jevel alg {eu .
So Dede <i a Paling trme Fé idl Ae...

11.0 imgh Eel the Cufcome. ee. é tell eet

 

That oo oa let mn? minke SC2r7€ or ss
Digest poet ] ipered changer! 19 a Lz Z Gr
ae: debe ce BAe Ker Bait

 

 

GE hy Stagher :
13136 -09/

= ays vA Gum
Lt

 

 

 

 
ttt) ICSGIAG Al CPIPG CT
Federal Cs Cectional Lastitufe
Enslewoad

Yi 5 Ww. Qu imey Ave
Litt leten, Ce.

Faiz 3

Case 1:13-cr-00175-NDF Document 125 Filed 05/12/20 Page 4 of 4

ubas

ai et Pa Se

    

wae

The leva rghle Judge Freud euthal

2i20e Capitol Ave,
Districh Coutl
Cheyenne, Wy

$200!

-~ 3658

PP Aa Meal ppp p}lplalyyl

   
